Citation Nr: 1340736	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-22 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for overuse syndrome, left hand.

2.  Entitlement to special monthly compensation (SMC) based on loss of use of the left upper extremity.

3.  Entitlement to SMC based on the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.M.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1971.  He served in Vietnam from October 1968 to July 1969 and was awarded the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2009 and November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In April 2012 the Veteran provided testimony at a videoconference hearing before the undersigned; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has loss of use of his left hand and left upper extremity.  Loss of use requires evidence that no effective function remains other than that which would be equally well served by amputation.  The determination will be made on the basis of the actual remaining function, whether acts of grasping, manipulation, etc.) could be accomplished equally well by amputation stump with prosthesis.  38 C.F.R. § 3.350.  As the record is insufficient to determine loss of use of the hand or upper extremity, further development under the duty to assist is needed.  



On the claim for SMC based on aid and attendance, the Veteran testified that he requires the assistance of another for activities of daily living.  Since the Veteran was last examined by VA, there is a need to verify the current severity of the disabilities, a reexamination under 38 C.F.R. § 3.327 is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to evaluate the overuse syndrome of the left hand, loss of use of the left hand and left upper extremity, and the need for aid and attendance. 

The VA examiner is asked to address the following questions:  

a).  Do the service connected disabilities of overuse syndrome of the left hand, left rotator cuff impingement syndrome, degenerative arthritis, left carpal tunnel syndrome, and left cubital syndrome, result in such left upper extremity disability that no effective function remains other than that which would be equally well served by an amputation stump at the with use of a suitable prosthetic appliance?  

b).  Is the Veteran unable to dress or undress himself, to keep himself ordinarily clean and presentable, or to attend to the wants of nature; or does he require the assistance of another to protect himself from the hazards or dangers incident to his daily environment? 

The Veteran's file must be made available to the VA examiner for review.



2.  On completion of the development, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


